Parker, J.
(dissenting) — I am not able to concur in .the foregoing opinion of the majority, and am moved to, state my dissenting views as follows: Viewed superficially, this grant of eminent domain power “to appropriate land for necessary corporate purposes,” may seem very broad and comprehensive, I think it is manifest, however, that the scope of the power thus granted must be limited by the general powers of the corporations to which it is granted, as those general powers aré defined by this law. It is inconceivable that a corporation can have the right to acquire property by condemnation for purposes not within its general powers, however broad and comprehensive the language of the grant of the eminent domain power may be. The language of the first part of the law leaves no uncertainty upon that subject, for it tells us that “corporations . . . or*561ganized for the purpose of erecting and maintaining flumes or aqueducts to convey water for irrigation . . .” are the corporations to which this right of eminent domain is granted. Looking to the language of this law alone, it seems to me there is no escape from the conclusion of the learned trial court that the purposes therein specified for which the corporations mentioned are organized, to wit, for maintaining flumes and aqueducts, fix the limit of the right of eminent domain thereby granted to such corporations, and that the acquiring of reservoir sites by condemnation is not included therein. Clearly the words “flumes or aqueducts” do not include “reservoirs” of the nature for which land is here sought to be acquired, especially in view of the language of the law which mentions flumes or aqueducts to “convey water.” I think that this language gives nothing more than the right to acquire by condemnation, rights of way for “flumes or aqueducts.”
It appears by the allegations of the relator’s petition for condemnation that its corporate powers, as .defined by its articles of incorporation, include the power to maintain reservoirs for the purpose of impounding water. This no doubt is a proper power to be exercised by the relator; and there seems to be no legal objection to its including such power among its other general corporate powers. Under such power it, of course, can acquire by purchase reservoir sites. But the relator cannot extend its right of eminent domain beyond that granted by this law merely by including corporate powers in its articles of incorporation in excess of the corporate powers specifically mentioned in this law for the very purpose of describing the corporations to which the right of eminent domain is given. When this law gave the right of eminent domain “to appropriate land for necessary corporate purposes” to corporations organized for “maintaining fkimes or aqueducts to convey water,” it gave the right to so acquire land for the maintenance of flumes or aqueducts- and nothing more, just as if it had named these two purposes in *562the grant, instead of using the words “for necessary corporate purposes.” Because those are the only corporate purposes recognized in the corporations mentioned, so far as their right of eminent domain is measured by this law. Whatever general powers in addition to these the relator may have by virtue of its articles of incorporation are of no consequence, so far as its right of eminent domain is concerned under this law.
If we turn to the act of 1873 which this law purports to amend, Laws of 1873, pp. 411, 417, we find nothing there suggesting an extension of this right of eminent domain beyond appropriating land for “flumes or aqueducts.” It seems that the language of this law giving the right of eminent domain “under the same regulations and instructions as are provided for other corporations in the act to which this is amendatory,” only relates to the condemnation procedure provided by the law of 1873. But even if we consider the right of eminent domain granted by the law of 1873 to other corporations, we find that such right is not there granted in general language for corporate purposes, but the several purposes for which private property may be so acquired are specifically enumerated therein, and neither reservoirs nor reservoir sites are among them.
Our attention is directed to some decisions of this court by counsel for relator which it is insisted support their contention that this grant of right of eminent domain is sufficiently broad to include reservoir sites. Our attention is first directed to State ex rel. Attorney General v. Superior Court, 36 Wash. 381, 78 Pac. 1011, in which case it was sought to condemn state school lands for the purpose of “procuring water for household and domestic purposes and also for a reservoir site.” The right to condemn was apparently rested upon the law of 1879 above quoted, and was denied by the court in that case upon the sole ground that school land was not subject to condemnation under that law, the court observing that “condemnation statutes, overriding *563as they do, the high right of private property, and being in derogation of common right must be strictly construed,” citing numerous authorities in support of this rule. In the course of the decision, however, referring to this law, the court said: “That section appears to confer power to appropriate lands for such corporate purposes as are sought to be accomplished here.” I hardly think this is an expression of positive opinion as to the right to condemn land for a reservoir site under this law; but if it be regarded as such, it in any event was only dictum and was wholly unnecessary to a decision of the case, and would seem to be somewhat out of harmony with the rule of strict construction above quoted upon which the court there rested its decision.
The other decisions relied upon and called to our attention by counsel for relator, are State ex rel. Harlan v. Centralia-Chehalis Elec. R. & P. Co., 42 Wash. 632, 85 Pac. 344, 7 L. R. A. (N. S.) 198, and State ex rel. Harris v. Olympia Light & Power Co., 46 Wash. 511, 90 Pac. 656. While it is true that the disposition of these cases resulted in the acquiring of land by eminent domain proceedings for storing water, the right of the power companies to so acquire the land for that purpose was not challenged. Their right to condemn was challenged upon other grounds. So those cases do not aid us in the problem here for solution. In view of the statutory provisions under which those power companies were seeking to exercise the right of eminent domain, it could well be argued that their power to acquire reservoir sites by condemnation was granted by the statutes under which they were proceeding. We are not called upon, however, to express any opinion upon that question. It is enough to say that they were not proceeding under this law nor was their right of eminent domain challenged upon the ground hei’e presented.
It is insisted that the construction given this law by the learned trial court is not in keeping with the “broad views” expressed by this court in State ex rel. Galbraith v. Superior *564Court, 59 Wash. 621, 110 Pac. 429, 140 Am. St. 893, and of the United States supreme court in Fallbrook Irr. Dist. v. Bradley, 164 U. S. 112, and Clark v. Nash, 198 U. S. 361. Those decisions dealt mainly with the power of the state to exercise and grant the right of eminent domain in promoting irrigation. It is only in measuring the sovereign power of the state that it can be said any such broad or liberal views were expressed in those decisions. When it comes to a determination of the extent of the grant of eminent domain power by the state to persons and corporations, I see nothing in those decisions which would call for any departure from the rule of strict construction indicated by the language above quoted from State ex rel. Attorney General v. Superior Court. It may be that a wise legislative policy would call for the granting of the right of eminent domain to public service irrigation corporations, enabling them to acquire reservoir sites such as the relator is here seeking to do, but that view, however sound as a matter of policy, would furnish no reason for our reading into the law something which we do not find there. I think the judgment should be affirmed.